PER CURIAM.
We affirm the judgment in favor of respondent substantially for the reasons set forth in the Appellate Division opinion. 287 N.J.Super. 533, 671 A.2d 613 (1996). That court’s holding has limited application because, as it noted, id. at 538, 671 A.2d 613, the recent amendment to Rule 1:39 — 6(d) expressly prohibits the payment of referral fees in matrimonial matters.
Our disposition is also influenced by representations made to the Court during oral argument. Appellant, appearing pro se, informed the Court that he wished to pay the referral fee provided that the payment did not constitute the unauthorized splitting of fees. Respondent’s counsel informed the Court that his client was pursuing the litigation as a matter of principle and, if successful, would remit any payment to the client.
One of the detrimental effects of fee splitting that concerned the dissenting member of the Appellate Division was the potential that fees to clients would be increased to cover the cost of the referral fee. Id. at 543, 671 A.2d 613 (Michels, J., dissenting). Based on the representation of respondent’s counsel, that concern has been *171substantially obviated in this ease because the balance of the referral fee will be remitted to the client.
Judgment affirmed.
For affirmance — Chief Justice PORITZ, and Justices HANDLER, POLLOCK, O’HERN, GARIBALDI, STEIN and COLEMAN — 7.
Opposed — None.